DANAHY, Judge.
In this case the trial judge upheld the constitutionality of section 627.7262, Florida Statutes (Supp.1982), and applied it to an action founded on an automobile accident which occurred on March 14, 1980. The statute became effective on October 1, 1982.
In the recent case of VanBibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983), our supreme court ruled that the statute is constitutional and that it may not be applied retroactively to causes of action accruing prior to its effective date.
Therefore, we affirm the trial court’s ruling on the constitutionality of the statute, but reverse the court’s retroactive application of the statute to this case.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
RYDER, A.C.J., and LEHAN, J., concur.